EXHIBIT 3.02 BYLAWS OF URS CORPORATION (A DELAWARE CORPORATION) AS AMENDED ON FEBRUARY 26, 2010 . Table of Contents Page ARTICLE I OFFICES 1 Section 1. Registered Office 1 Section 2. Other Offices 1 ARTICLE II CORPORATE SEAL 1 Section 3. Corporate Seal 1 ARTICLE III STOCKHOLDERS’ MEETINGS 1 Section 4. Place Of Meetings 1 Section 5. Annual Meetings 2 Section 6. Special Meetings 6 Section 7. Notice Of Meetings 8 Section 8. Quorum and Vote Required 8 Section 9. Adjournment And Notice Of Adjourned Meetings 10 Section 10. Voting Rights 10 Section 11. Joint Owners Of Stock 10 Section 12. List Of Stockholders 10 Section 13. Action Without Meeting 11 Section 14. Organization 12 ARTICLE IV DIRECTORS 13 Section 15. Number And Term Of Office 13 Section 16. Powers 13 Section 17. Board of Directors 13 Section 18. Vacancies 13 Section 19. Resignation 14 Section 20. Removal 14 Section 21. Meetings 14 Section 22. Quorum And Voting 15 Section 23. Action Without Meeting 15 Section 24. Fees And Compensation 15 Section 25. Committees 16 Section 26. Chairman and Lead Independent Director 17 -i- Table of Contents (continued) Page Section 27. Organization 17 ARTICLE V OFFICERS 17 Section 28. Officers Designated 17 Section 29. Tenure And Duties Of Officers 18 Section 30. Delegation Of Authority 19 Section 31. Resignations 19 Section 32. Removal 19 ARTICLE VI EXECUTION OF CORPORATE INSTRUMENTS AND VOTING OF SECURITIES OWNED BY THE CORPORATION 20 Section 33. Execution Of Corporate Instruments 20 Section 34. Voting Of Securities Owned By The Corporation 20 ARTICLE VII SHARES OF STOCK 20 Section 35. Form And Execution Of Certificates 20 Section 36. Lost Certificates 21 Section 37. Transfers 21 Section 38. Fixing Record Dates 21 Section 39. Registered Stockholders 22 ARTICLE VIII OTHER SECURITIES OF THE CORPORATION 22 Section 40. Execution Of Other Securities 22 ARTICLE IX DIVIDENDS 23 Section 41. Declaration Of Dividends 23 Section 42. Dividend Reserve 23 ARTICLE X FISCAL YEAR 23 Section 43. Fiscal Year 23 ARTICLE XI INDEMNIFICATION 24 Section 44. Indemnification Of Directors, Executive Officers, Other Officers, Employees And Other Agents 24 ARTICLE XII NOTICES 27 Section 45. Notices 27 ARTICLE XIII AMENDMENTS 28 Section 46. Amendment of Bylaws 28 -ii- Table of Contents (continued) Page ARTICLE XIV LOANS TO OFFICERS 28 Section 47. Loans To Officers 28 -iii- Table of Contents BYLAWS OF URS CORPORATION (A DELAWARE CORPORATION) AS AMENDED ON FEBRUARY 26, 2010 ARTICLE I OFFICES Section 1.Registered Office.The registered office of the corporation in the State of Delaware shall be in the City ofWilmington, County of New Castle.(Del. Code Ann., tit.8, §131) Section 2.Other Offices.The corporation shall also have and maintain an office or principal place of business at such place as may be fixed by the Board of Directors, and may also have offices at such other places, both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the corporation may require.(Del. Code Ann., tit.8, §122(8)) ARTICLE II CORPORATE SEAL Section 3.Corporate Seal.The Board of Directors may adopt a corporate seal.The corporate seal shall consist of a die bearing the name of the corporation and the inscription, “Corporate Seal-Delaware.”Said seal may be used by causing it or a facsimile thereof to be impressed or affixed or reproduced or otherwise.(Del. Code Ann., tit.8, §122(3)) ARTICLE III STOCKHOLDERS’ MEETINGS Section 4.Place Of Meetings.Meetings of the stockholders of the corporation may be held at such place, either within or without the State of Delaware, as may be determined from time to time by the Board of Directors. The Board of Directors may, in its sole discretion, determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication as provided under the Delaware General Corporation Law (“DGCL”).(Del.
